People v Snyder (2017 NY Slip Op 06818)





People v Snyder


2017 NY Slip Op 06818


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1100 KA 16-00070

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDAVID . SNYDER, DEFENDANT-APPELLANT. 


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Kenneth F. Case, J.), rendered December 10, 2015. The judgment convicted defendant, upon his plea of guilty, of attempted criminal sexual act in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted criminal sexual act in the first degree (Penal Law §§ 110.00, 130.50 [3]). Contrary to defendant's contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256). County Court's "statement at sentencing that defendant had 30 days to appeal does not vitiate defendant's otherwise valid waiver of the right to appeal" (People v West, 239 AD2d 921, 921, lv denied 90 NY2d 944). The valid waiver of the right to appeal encompasses defendant's challenge to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737; cf. People v Maracle, 19 NY3d 925, 928).
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court